Citation Nr: 0913146	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  96-06 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia.

2.  Entitlement to a total disability evaluation on the basis 
of individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in Washington, DC, in December 2004 
and May 2006 for additional development.  On each occasion 
AMC/RO completed the additional development as directed, 
continued to deny the claims, and returned the case to the 
Board for further appellate review.

The appeal is again REMANDED to the RO via the AMC.  VA will 
notify the Veteran if further action is required.


REMAND

The AMC/RO in fact completed the development directed by the 
Board in May 2006.  Unfortunately, in the process of issuing 
the supplemental statement of the case to the Veteran the 
reasons and bases for the continued denial of the claim for 
service connection for an acquired mental disorder were not 
printed.  This administrative oversight constrains the Board 
to again remand so that the Veteran is properly informed of 
the AMC/RO's actions on remand.  See 38 C.F.R. § 19.31(c) 
(2008).

Accordingly, the case is REMANDED for the following action:

The AMC/RO shall issue the Veteran and his 
representative a supplemental statement of 
the case that explains the reasons and bases 
for all decisions addressed on remand and 
give them the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his or her part.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




